United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 09-2823
                                   ___________

Barbara Mrzlak Brundo, Ed.D.,            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Nebraska.
Rev. Stephen Stillmunks, Registered      *
Agent, Christ the King Catholic School * [UNPUBLISHED]
& Church; Laraine Conway,                *
Principal, Christ the King School;       *
Chris Segrell, Assistant Principal,      *
Christ the King School,                  *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: March 10, 2010
                                Filed: March 19, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Barbara Brundo appeals the district court’s1 dismissal and imposition of
sanctions under Fed. R. Civ. P. 11 in her employment-discrimination suit. Defendants
have filed a motion for damages and costs under Fed. R. App. P. 38.


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We find that the district court properly dismissed Brundo’s complaint. See
Goss v. City of Little Rock, 90 F.3d 306, 308 (8th Cir. 1996) (de novo review of
dismissal for failure to state a claim); see also Bales v. Wal-Mart Stores, Inc., 143 F.3d
1103, 1111 (8th Cir. 1998) (liability under Title VII borne by employers, not
individuals); Birkback v. Marvel Lighting Corp., 30 F.3d 507, 510 (4th Cir. 1994)
(individuals are not subject to suit under ADEA); Billingsley v. BFM Liquor Mgmt.
Inc., 613 N.W.2d 478, 484 (Neb. 2000) (NFEPA is modeled on ADEA). We also
hold that Brundo has not given this court any reason to find that the district court
abused its discretion in imposing sanctions under Rule 11, or that the amount the
district court awarded was unreasonable. See Fed. R. Civ. P. 11(b), (c); Clark v.
United Parcel Serv., Inc., 460 F.3d 1004, 1008-11 (8th Cir. 2006) (standard of review;
describing Rule 11 procedures).

       Accordingly, we affirm. See 8th Cir. R. 47B. Because we have determined that
Brundo’s appeal is wholly without merit, we grant defendants’ Rule 38 motion, and
award damages and costs in the requested amount of $5,196. See 28 U.S.C. § 1912
(when judgment is affirmed, court may, in its discretion, award just damages and costs
to prevailing party); Fed. R. App. P. 38 (if court finds appeal frivolous, it may award
just damages and single or double costs to appellees); see also Newhouse v.
McCormick & Co., 130 F.3d 302, 305 (8th Cir. 1997) (per curiam order) (appeal is
frivolous when result is obvious or when appellant’s argument is wholly without
merit).
                     ________________________________




                                           -2-